In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-21-00008-CV
                  ___________________________

          SHERRY LOWE AND PAMELA LOWE, Appellants

                                   V.

Z.H. A/K/A Z.L, MINOR AND HIS MOTHER, AMANDA CRUMP, Appellees




              On Appeal from County Court at Law No. 1
                        Parker County, Texas
                    Trial Court No. CIV-20-0379


              Before Sudderth, C.J.; Kerr and Birdwell, JJ.
                  Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On January 11, 2021, and January 22, 2021, we notified appellants, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal

unless they paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellants have

not done so. See Tex. R. App. P. 5, 12.1(b).

       Because appellants have not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015,1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellants must pay all costs of this appeal. See Tex. R. App. P. 43.4.



                                                      Per Curiam

Delivered: February 11, 2021




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).


                                           2